DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
     
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

Specie 1, Drawn to Fig 5, Fig 11, Fig 14(a).
Specie 2, Drawn to Fig 5, Fig 11, Fig 14(b).
Specie 3, Drawn to Fig 5, Fig 11, Fig 14(c).

Specie 4, Drawn to Fig 5, Fig 12, Fig 14(a).
Specie 5, Drawn to Fig 5, Fig 12, Fig 14(b).
Specie 6, Drawn to Fig 5, Fig 12, Fig 14(c).

Specie 7, Drawn to Fig 5, Fig 13, Fig 14(a).
Specie 8, Drawn to Fig 5, Fig 13, Fig 14(b).
Specie 9, Drawn to Fig 5, Fig 13, Fig 14(c).

Specie 10, Drawn to Fig 6, Fig 11, Fig 14(a).
Specie 11, Drawn to Fig 6, Fig 11, Fig 14(b).
Specie 12, Drawn to Fig 6, Fig 11, Fig 14(c).

Specie 13, Drawn to Fig 6, Fig 12, Fig 14(a).
Specie 14, Drawn to Fig 6, Fig 12, Fig 14(b).
Specie 15, Drawn to Fig 6, Fig 12, Fig 14(c).

Specie 16, Drawn to Fig 6, Fig 13, Fig 14(a).
Specie 17, Drawn to Fig 6, Fig 13, Fig 14(b).
Specie 18, Drawn to Fig 6, Fig 13, Fig 14(c).

Specie 19, Drawn to Fig 7, Fig 11, Fig 14(a).
Specie 20, Drawn to Fig 7, Fig 11, Fig 14(b).
Specie 21, Drawn to Fig 7, Fig 11, Fig 14(c).

Specie 22, Drawn to Fig 7, Fig 12, Fig 14(a).
Specie 23, Drawn to Fig 7, Fig 12, Fig 14(b).
Specie 24, Drawn to Fig 7, Fig 12, Fig 14(c).

Specie 25, Drawn to Fig 7, Fig 13, Fig 14(a).
Specie 26, Drawn to Fig 7, Fig 13, Fig 14(b).
Specie 27 Drawn to Fig 7, Fig 13, Fig 14(c).

The Species 1 to 27 are independent and distinct because they require mutually exclusive limitations (e.g. different structures/configurations and modes of operation). In addition, the Species are not obvious variants of each other based on the current record.

The Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims and/or figures readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

 It is reminded that upon the allowance of a generic claim, the Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it appears that claims 1, 10 and 37 are generic claims.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the prior art applicable to one invention would not likely be applicable to    another invention;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

The groups of inventions of Species 1 to 27 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Species 1 to 27 lack unity of invention because of the following. The inventions of Species 1 to 27 require shared technical features that are already known in the prior art. In this case, Qian et al (US Pub 20100215368) teaches claim 1 and more 
 
The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.